UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            03/09/2020
 NEREIDA MORALES,
                                                                       18-CV-9711 (GBD) (KHP)
                                         Plaintiff,
                                                                                ORDER
                          -against-


  THE NEW YORK AND PRESBYTERIAN
  HOSPITAL et al.,


                        Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The Court is in receipt of Defendants’ letter at ECF No. 197. In light of the fact that

Plaintiff has not complied with the Court's direction regarding the completion of medical

authorizations, Plaintiff is directed to report to the Pro Se Intake Unit, located at the United

States Courthouse at 40 Foley Square, New York, New York 10007, Room 105 to re-complete the

medical authorizations. Defense counsel shall provide new forms for Plaintiff to complete on

that day. The Court requests that Defendants send a representative to meet Plaintiff at the Pro

Se Intake Unit at said time with the forms to complete. PLAINTIFF IS WARNED THAT HER

FAILURE TO UPDATE HER MAILING ADDRESS WITH THE COURT OR FAILURE TO APPEAR IN

COURT ON MARCH 12, 2020 AT 10:00 A.M. MAY RESULT IN SANCTIONS INCLUDING DISMISSAL

OF HER CASE.     THE CLERK OF COURT IS REQUESTED TO MAIL A COPY OF THIS ORDER TO THE

PLAINTIFF.
SO ORDERED.

Dated: March 9, 2020
       New York, New York

                                ______________________________
                                KATHARINE H. PARKER
                                United States Magistrate Judge




                            2
